Title: From Benjamin Franklin to Rebecca Haydock, 5 February 1772: extract
From: Franklin, Benjamin
To: Garrigues, Rebecca Haydock


London, Feb. 5. 1772.
I received my industrious young friend’s parcel of silk, and should very willingly have taken any necessary care to see it manufactured agreeable to your directions; but your relation, Mrs. Foster, linen draper of Bishopsgate street, who appears a notable clever woman in business, called upon me for it; and informing me that she had a friend in Spitalfields a manufacturer, who would do it in the best manner, I delivered the silk with the pattern to her, and I dare say she will forward it to you by the first opportunity after it is finished. I hope it will please you as much as I shall be pleased to see any of my young country women at my return dressed in silk of their own raising. I am, my good neighbor, Your assured friend and humble servant,
B. Franklin.
My respects to your good father.Miss Haydock
